Case: 17-14816   Date Filed: 08/13/2018   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-14816
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:17-cv-14028-JEM



EUGENE ROWLEY,
JANE ROWLEY,

                                             Plaintiffs-Appellants,

versus

CITY OF FORT PIERCE,

                                             Defendant-Appellee.

                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 13, 2018)



Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-14816        Date Filed: 08/13/2018       Page: 2 of 9


       Plaintiffs-Appellants Eugene Rowley and Jane Rowley appeal from the

district court’s dismissal of their third amended complaint against Defendant-

Appellee City of Fort Pierce (the City). The district court concluded the complaint

failed to state a plausible claim to invalidate the City’s annexation of the Rowleys’

property because the Rowleys failed to timely challenge the annexation under

Florida law. The district court further determined the Rowleys conceded they

failed to state a due-process claim because they offered no argument in response to

the City’s contention that state law provided an adequate means to challenge the

annexation. After de novo review,1 we affirm.

                                     I. BACKGROUND

       In 2007, the Rowleys purchased real property located in an unincorporated

portion of St. Lucie County, Florida. Around that time, other parcel owners in the

Rowleys’ development entered into voluntary annexation agreements with the

City, but the Rowleys did not do so. Despite having knowledge that the Rowleys

did not voluntarily agree to the annexation, the City enacted an ordinance on

December 2, 2013, by which it annexed the properties from the Rowleys’




       1
         We review de novo a district court’s grant of a motion to dismiss for failure to state a
claim, applying the same standard as the district court. Randall v. Scott, 610 F.3d 701, 705 (11th
Cir. 2010).


                                                2
                 Case: 17-14816       Date Filed: 08/13/2018      Page: 3 of 9


development, including the Rowleys’ property. The Rowleys did not receive direct

notice of the annexation until two days later, on December 4, 2013.2

      Despite receiving actual notice in December 2013, the Rowleys waited until

March 2015 to challenge the annexation. That challenge came in the form of a

state-court lawsuit brought against the City, claiming it was negligent in

conducting the annexation. The Rowleys’ initial complaint was dismissed with

leave to amend, as were their first and second amended complaints. In their third

amended complaint, the Rowleys asserted for the first time a claim that the City’s

annexation procedure violated their constitutional right to due process.

      Based on the addition of the constitutional claim, the City removed the case

to federal court and moved to dismiss the third amended complaint. The City

argued the Rowleys’ state-law claims seeking to invalidate the annexation were

improper and untimely, because § 171.081(1) of the Florida Statutes requires any

challenge to an annexation ordinance be brought in a state circuit court within 30

days of the ordinance’s passage. See Fla. Stat. § 171.081(1). With respect to the

Rowleys’ due-process claim, the City argued the third amended complaint’s

allegations were inadequate, and the due-process claim would fail in any event

because state law provided an adequate remedy to address any alleged deprivation.




      2
          Before the annexation, the City published notice in the Rowleys’ local newspaper.
                                                3
               Case: 17-14816     Date Filed: 08/13/2018    Page: 4 of 9


       The Rowleys responded by arguing that the annexation was legally void

because the City failed both to provide adequate advance notice and to follow other

procedures required under state law. The Rowleys also contended § 171.081 of the

Florida Statutes was inapplicable to a voluntary annexation, and § 171.044(6)

allowed the Rowleys to bring a claim independent of § 171.081. Conspicuously

absent from the Rowleys’ response was any mention of due process. Indeed, the

Rowleys’ response made only a passing reference to the Constitution, in a topic

heading that said the City “filed [sic] to give notice to Plaintiffs as required under

the Constitution and under Florida Statutes.” USDC Doc. 13 at 2. The Rowleys

did not elaborate as to how the process they received was constitutionally

inadequate, nor did they cite any federal authority discussing the requirements of

due process.

      The district court agreed with the City that § 171.081(1) provides the

exclusive means by which a party may challenge an annexation ordinance, and the

Rowleys failed to timely avail themselves of the procedure outlined in

§ 171.081(1). The district court further concluded that, because the Rowleys

offered no substantive response to the City’s arguments concerning due process,

the deficiencies in their due-process claim were conceded. The third amended

complaint was therefore dismissed, and the Rowleys timely appealed.




                                           4
               Case: 17-14816    Date Filed: 08/13/2018    Page: 5 of 9


                                  II. DISCUSSION

A. State Law

      The First District Court of Appeals in Florida has determined that § 171.081

of the Florida Statutes provides the exclusive means by which a party may

challenge an annexation ordinance. See City of Tallahassee v. Kovach, 733 So. 2d

576, 579 (Fla. 1st DCA 1999) (“Because the Kovachs are challenging the City’s

annexation ordinance, any such challenge must be brought pursuant to section

171.081.”); SCA Servs. of Fla., Inc. v. City of Tallahassee, 418 So. 2d 1148, 1150

(Fla. 1st DCA 1982) (“The legislature has . . . set forth in Section 171.081 the

method by which judicial review of any annexation by ordinance may be

sought. . . . [R]eading Section 171.081 in pari materia with the . . . sections on

preemption and the purposes of the act, it is apparent that the legislature has

manifested its intent that there be a sole and exclusive procedure for challenging a

municipal government’s failure to comply with Chapter 171, Florida Statutes.”

(footnotes omitted)). We are bound by that interpretation of state law, barring

persuasive evidence that the Florida Supreme Court would rule differently. See

Bravo v. United States, 577 F.3d 1324, 1325 (11th Cir. 2009).

      The Rowleys contend the above cases, holding that § 171.081 provides the

exclusive means for challenging an annexation ordinance, have been abrogated by

subsequent amendments to the Florida Statutes. Because this argument was not


                                           5
              Case: 17-14816     Date Filed: 08/13/2018   Page: 6 of 9


presented to the district court, it has been waived. See Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

      But even if the argument were not waived, we would disagree with the

Rowleys’ contentions concerning the effect of subsequent amendments to the

Florida Statutes. The amendments made to § 171.081 suggest an intent to require

challenges from governmental entities to first proceed through conflict-resolution

procedures. See Fla. Stat. § 171.081(2). The changes to § 171.081 do not suggest

the legislature intended to allow individuals wishing to challenge an annexation to

proceed outside of the procedures outlined in § 171.081(1).

      Likewise, the amendments to §§ 171.042(2) and 171.044(6) do not suggest

challenges can be raised outside of § 171.081; rather, those amendments merely

indicate that certain procedural failings that previously would not have provided a

cause of action for invalidating an annexation may now provide the basis for such

a cause of action when asserted through the process outlined in § 171.081. See Fla.

Stat. §§ 171.042(2), 171.044(6). We see no persuasive evidence suggesting prior

cases interpreting § 171.081 no longer control the issue of whether the statute

provides the sole means by which to challenge an annexation ordinance. Thus, the

district court did not err by concluding the Rowleys failed to avail themselves of

the sole means for invalidating an annexation ordinance under Florida law.




                                          6
                Case: 17-14816        Date Filed: 08/13/2018       Page: 7 of 9


B. Due Process

       With respect to due process, the Rowleys again raise arguments they did not

present to the district court. See Access Now, 385 F.3d at 1331 (11th Cir. 2004).

The Rowleys nevertheless contend we should address these newly raised

arguments because the Rowleys implicitly argued a due-process violation to the

district court. They reason that, because they argued the annexation was legally

void before the district court, they implicitly refuted the City’s argument that the

requirements of due process were satisfied by the availability of a challenge under

§ 171.081.3

       More specifically, the City argued in its motion to dismiss that, because

§ 171.081 provided the Rowleys an adequate means to address any allegedly

unconstitutional deprivation of their property, the Rowleys received due process.

According to the Rowleys, however, “§ 171.081 cannot be an adequate remedy at

law because it contains a time limit to object to an annexation, notwithstanding that

the annexation was void because of due process notice violations.” Reply at 7. In
       3
         The Rowleys also suggest that, even if they failed to preserve their due-process
arguments, we should consider their arguments on appeal under one of the recognized exceptions
to our waiver doctrine. We disagree. The Rowleys had a full and fair opportunity to challenge
the annexation under state law, yet they chose not to do so. Declining to consider the arguments
the Rowleys raised for the first time on appeal—in an attempt to explain why it was unnecessary
for them to comply with the annexation-challenge procedures provided under state law—would
not result in a “miscarriage of justice” or place “substantial justice . . . at stake.” Access Now,
385 F.3d at 1332 (quotation omitted). Nor is it “beyond any doubt” that the Rowley’s due-
process arguments would be resolved in their favor. Id. We are similarly unconvinced that the
Rowley’s due-process arguments, when considered in the context of their untimely challenge and
the unique factual circumstances of this case, “present[] significant questions of general impact
or of great public concern.” Id.
                                                7
                 Case: 17-14816       Date Filed: 08/13/2018        Page: 8 of 9


other words, the annexation violated due process (regardless of the availability of

§ 171.081), because the annexation violated due process. This, of course, is

circular reasoning.

       Perhaps the Rowleys intended to argue that due process requires adequate

prior notice before an annexation ordinance may be passed, regardless of any post-

annexation procedures provided to challenge the process by which the ordinance is

passed. But that argument was not articulated to the district court and, even if the

argument were not waived, the Rowleys offer no authority supporting such a rigid

view of due-process requirements. See Mathews v. Eldridge, 424 U.S. 319, 333–

34 (1976) (“The fundamental requirement of due process is the opportunity to be

heard at a meaningful time and in a meaningful manner. . . . Due process is

flexible and calls for such procedural protections as the particular situation

demands.” (quotations, citations, and alterations omitted)). Instead, the Rowleys

provide only conclusory statements and analogies to materially distinguishable

cases—cases that do not involve either an annexation or a plaintiff’s failure to

timely comply with procedures established for challenging the alleged deprivation

of which he or she complains. 4 Based on the arguments and authorities provided


       4
          See, e.g., Tulsa Prof’l Collection Servs., Inc. v. Pope, 485 U.S. 478, 490–91 (1988)
(involving a challenge to a nonclaim statute that allowed an estate to extinguish creditors’ claims
without providing actual notice of the event triggering the deadline for preserving the claims);
Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 794–95 (1983) (involving a challenge to a
quiet-title suit where a mortgage holder’s interest in property was extinguished as a result of a
tax-foreclosure sale of which the mortgage holder did not receive notice until after the statutory
                                                 8
                Case: 17-14816       Date Filed: 08/13/2018       Page: 9 of 9


by the Rowleys (even those provided for the first time on appeal), we cannot

conclude the district court erred by dismissing the Rowleys’ procedural due-

process claim. 5

                                    III. CONCLUSION

       We affirm the district court’s dismissal of the Rowleys’ third amended

complaint.

       AFFIRMED.




redemption period had expired); Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 311
(1950) (involving a timely challenge to a judicial settlement of accounts).
       5
         We do not suggest an annexation could survive a properly raised due-process challenge
where the affected party did not receive actual notice in time to challenge the annexation under
§ 171.081. But that is not the case here. The Rowleys acknowledge receiving actual notice of
the annexation at least 28 days before the period provided in § 171.081 expired. Thus, they
cannot argue a lack of actual notice prevented them from raising a timely objection to the
annexation.
                                               9